Exhibit 10.6

FEI COMPANY

RESTRICTED STOCK UNIT AGREEMENT

[NAME]

Employee ID Number: [Number]

NOTICE OF GRANT

FEI Company (the “Company”) hereby grants you, [Name] (the “Employee”), an award
of Restricted Stock Units under the Company’s 1995 Stock Incentive Plan (the
“Plan”).  The date of this Restricted Stock Unit Agreement (the “Agreement”) is
[DATE] (the “Grant Date”).  Subject to the provisions of Appendix A (attached)
and of the Plan, the principal features of this award are as follows:

Number of Restricted Stock Units:

 

[________]

 

 

 

Vesting Schedule:

 

The Restricted Stock Units will vest in accordance with the following schedule:
____% of the Restricted Stock Units will vest on each anniversary of the Grant
Date.*

IMPORTANT:

* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock Units unless he or she is employed by the Company or one of its
subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan.  For example, important additional information on vesting and forfeiture
of the Restricted Stock Units is contained in paragraphs 4 through 8 of
Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

FEI COMPANY

 

EMPLOYEE

 

 

 

 

 

 

__________________________________

 

________________________________

[NAME]

 

[NAME]

 

 

 

__________________________________

 

 

[TITLE]

 

 

 

 

 

Date: _____________, 20___

 

Date: _____________, 20___

 

 

 


--------------------------------------------------------------------------------




APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.             Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Plan.

2.             Grant.  The Company hereby grants to the Employee under the Plan
an award of the Number of Restricted Stock Units set forth on the Notice of
Grant, subject to all of the terms and conditions in this Agreement and the
Plan.

 3.            Company’s Obligation to Pay.  Each Restricted Stock Unit has a
value equal to the fair market value of a share of Common Stock (“Share”) on the
date that the Restricted Stock Unit is granted.  Unless and until the Restricted
Stock Units have vested in the manner set forth in paragraphs 4, 5 or 6, the
Employee will have no right to payment of such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation.  Payment of any vested Restricted Stock
Units shall be made in whole Shares only.

4.             Vesting Schedule/Period of Restriction.  Except as provided in
paragraphs 5 and 6, the Restricted Stock Units awarded by this Agreement shall
vest in accordance with the vesting provisions set forth on the first page of
this Agreement.  Restricted Stock Units shall not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its
subsidiaries from the Grant Date until the date the Restricted Stock Units are
otherwise scheduled to vest occurs.

5.             Modifications to Vesting Schedule.

(a)           Vesting upon Leave of Absence.  Notwithstanding anything in
paragraph 4 to the contrary, and except as otherwise provided by the Committee
or as required by applicable law, vesting of the Restricted Stock Units shall be
suspended during any unpaid leave of absence, other than military leave, of more
than ninety (90) days.  The vesting schedule shown in the Notice of Grant will
be delayed for the number of days that the unpaid leave of absence extends
beyond ninety (90) days.  The suspension of vesting will commence on the
ninety-first (91st) day of the leave and will end on the date the Employee
returns to work on a regular schedule as determined by the Company.  No vesting
credit will be awarded for the time vesting has been suspended during such leave
of absence.

(b)           Death of Employee. In the event of the Employee’s death, one
hundred percent (100%) of the Restricted Stock Units subject to this Restricted
Stock Unit award shall vest on the date of the Employee’s death.  In the event
that any applicable law limits the Company’s ability to accelerate the vesting
of this award of Restricted Stock Units, this paragraph 5(b) shall be limited to
the extent required to comply with applicable law.

6.             Committee Discretion.  The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan.  If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee.  If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units, the payment of such accelerated Restricted Stock
Units nevertheless shall be made at the same time or times as if such Restricted
Stock Units had vested in accordance with the vesting schedule set forth on the
first page of this Agreement (whether or not the Employee remains employed by
the Company or by one of its subsidiaries as of such date(s)).

7.             Changes in Capital Structure.

(a)           Stock Splits; Stock Dividends.  If the outstanding Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification appropriate adjustment shall be made by the
Board of Directors in the number and kind of shares subject


--------------------------------------------------------------------------------




to the Restricted Stock Units.  The Board of Directors shall have no obligation
to effect any adjustment that would or might result in the issuance of
fractional shares, and any fractional shares resulting from any adjustment may
be disregarded or provided for in any manner determined by the Board of
Directors.  Any such adjustments made by the Board of Directors shall be
conclusive.

(b)           Mergers, Reorganizations, Etc.  In the event of a merger,
consolidation or plan of exchange to which the Company is a party or a sale of
all or substantially all of the Company’s assets (each, a “Transaction”), the
Board of Directors shall, in its sole discretion and to the extent possible
under the structure of the Transaction, select one of the following alternatives
for treating this award of Restricted Stock Units:

(i)            This award shall remain in effect in accordance with its terms.

(ii)           This award shall be assumed or substituted by the surviving
corporation or its parent with an award with substantially the same terms as
this award.  The amount and type of securities subject thereto shall be
determined by the Board of Directors of the Company, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be
issued to holders of shares of the Company.

(iii)          If this award is not continued in accordance with paragraph
7(b)(i) or assumed or substituted in accordance with paragraph 7(b)(ii), this
award shall be accelerated and cancelled after payment to the Employee in Shares
of an amount equal to the Restricted Stock Units subject to this award at the
time of the Transaction.

8.             Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with paragraphs 4 or 5 will be paid to the Employee (or in the event
of the Employee’s death, to his or her estate) as soon as practicable following
the date of vesting, subject to paragraph 11. Any Restricted Stock Units that
vest in accordance with paragraph 6 will be paid to the Employee (or in the
event of the Employee’s death, to his or her estate) in accordance with the
provisions of such paragraph, subject to paragraph 11.  For each Restricted
Stock Unit that vests, the Employee will receive one Share.

9.             Forfeiture.  Notwithstanding any contrary provision of this
Agreement, the balance of the Restricted Stock Units that have not vested
pursuant to paragraphs 4, 5 and 6 at the time of the Employee’s termination of
service for any or no reason will be forfeited and automatically transferred to
and reacquired by the Company at no cost to the Company.

10.           Death of Employee.  Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate.  Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

11.           Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to the
Employee, unless and until satisfactory arrangements (as determined by the
Company) will have been made by the Employee with respect to the payment of
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes which the Company determines must be withheld with
respect to such Shares.  The Company, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit the Employee to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) payroll withholding,
(c) delivering to the Company already vested and owned Shares having a fair
market value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Employee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld.  If the
Employee fails to make satisfactory arrangements for the payment of any required
tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to this Agreement and such Employee is
not an “executive officer” of the Company (within the meaning of Section 402 of
the Sarbanes Oxley Act of 2002), the Employee will have 30 business days to cure
such failure.  If such failure is not cured within this 30-day period or, in the
case of an “executive officer” of the Company, the Employee has failed to make
satisfactory arrangements at the time the applicable Shares otherwise are
scheduled to vest, the Employee hereby expressly consents to the Company
retaining, to


--------------------------------------------------------------------------------




the maximum extent permitted by law and without notice, from salary or other
amounts payable to the Employee cash having a sufficient value to satisfy any
tax withholding obligations.  To the extent such cash is insufficient to satisfy
the Company’s tax withholding obligations, the Employee will permanently forfeit
the Restricted Stock Units, or a portion thereof, and such Restricted Stock
Units will be returned to the Company at no cost to the Company.

12.           Rights as Stockholder.  Neither the Employee nor any person
claiming under or through the Employee will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

13.           No Effect on Employment.  Subject to any employment contract with
the Employee, the terms of such employment will be determined from time to time
by the Company, or the subsidiary of the Company employing the Employee, as the
case may be, and the Company, or the subsidiary of the Company employing the
Employee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause.  The
transactions contemplated hereunder and the vesting schedule set forth on the
first page of this Agreement do not constitute an express or implied promise of
continued employment for any period of time.

14.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of General
Counsel, FEI Company, 5350 NE Dawson Creek Drive, Hillsboro, Oregon 97124, or at
such other address as the Company may hereafter designate in writing.

15.           Grant is Not Transferable.  Except to the limited extent provided
in this Agreement, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until the Employee has been issued Shares in payment of the Restricted Stock
Units.  Upon any attempt to sell, pledge, assign, hypothecate, transfer or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

16.           Restrictions on Sale of Securities.  The Shares issued as payment
for vested Restricted Stock Units under this Agreement will be registered under
U.S. federal securities laws and will be freely tradable upon receipt.  However,
an Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

17.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

18.           Additional Conditions to Issuance of Certificates for Shares.  The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions:  (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.


--------------------------------------------------------------------------------




19.           Plan Governs.  This Agreement is subject to all the terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

20.           Committee Authority.  The Committee will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons.  No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

21.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

22.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

23.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  The Employee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.

24.           Amendment, Suspension or Termination of the Plan.  By accepting
this Restricted Stock Units award, the Employee expressly warrants that he or
she has received a right to receive stock under the Plan, and has received, read
and understood a description of the Plan.  The Employee understands that the
Plan is discretionary in nature and may be amended, suspended or terminated by
the Company at any time.

25.           Notice of Governing Law.  This award of Restricted Stock Units
shall be governed by, and construed in accordance with, the laws of the State of
Oregon, without regard to principles of conflict of laws.

 


--------------------------------------------------------------------------------